COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


 JORGE DE LA VEGA,                                 §
                                                                   No. 08-09-00308-CR
                     Appellant,                    §
                                                                      Appeal from the
 v.                                                §
                                                           County Criminal Court at Law No. 1
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                     Appellee.                                     (TC# 20080C010228)
                                                   §




                                    MEMORANDUM OPINION

          Appellant Jorge De La Vega has filed a notice of appeal from an order denying his

motion to suppress evidence and his motion to establish probable cause for arrest. The record

currently on file in this Court does not indicate that the trial court has entered a final order of

conviction in the underlying case. By letter dated January 13, 2010, the clerk of this Court

notified Appellant’s appointed counsel of our intent to dismiss the appeal for want of

jurisdiction, and invited Appellant to file a response within ten days to demonstrate ground for

continuing the appeal. See TEX .R.APP .P. 42.4. Appellant has not responded to the Court’s

notice.

          In order to perfect an appeal in a criminal case, a defendant must file a notice of appeal

“within 30 days after the day sentence is imposed or suspended in open court, or after the day the

trial court enters an appealable order . . . .” See TEX .R.APP .P. 26.2(a)(1). An appellate court

does not have jurisdiction to consider interlocutory orders, such as an order denying a motion to
suppress, unless that jurisdiction has been expressly granted by law. See TEX .CODE

CRIM .PROC.ANN . art. 44.02 (Vernon 2008); Bridle v. State, 16 S.W.3d 906, 907 (Tex.App.--Fort

Worth 2000, no pet.). As this appeal was not taken from a final appealable order, and the record

does not contain such, we dismiss the appeal for want of jurisdiction.



February 10, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                               -2-